Case 1:18-cv-09048-JPO Document 26-4 Filed 03/05/19 Page 1 of 3




                             EXH173IT D
               Case 1:18-cv-09048-JPO Document 26-4 Filed 03/05/19 Page 2 of 3

Defiail by Entity Name
Florida Limited Partnership
LAW OFFICES OF MORTON &ASSOCIATES LLLP
Filing Information
Document Number                A16000000237
FEI/EIN Number                 XX-XXXXXXX
Date Filed                     05/12/2016
State                          FL
Status                         ACTIVE

Principal Address
246 WEST BROADWAY
NEW YORK, NY 10013
Mailing Address
246 WEST BROADWAY
NEW YORK, NY 10013
Registered Agent Name &Address
MORTON, JONATHAN G
1601 Harrison Street
Hollywood, FL 33020

Address Ghanged: 01/14/2018
General Partner Detail
Name &Address

MORTON, JONATHAN G
246 WEST BROADWAY
NEW YORK, NY 10013


Annual Reports
Report Year            Filed Date
2017                   01/06/2017
2018                   01/14/2018


Document Images
01/ 7 4/2018 --ANNUAL REPORT        View image in PDF format

01106(2017 -- ANNUAL REPORT         View image in PDF format

05/12/2016 -- Domestic LP           View image in PDF format
               Case 1:18-cv-09048-JPO Document 26-4 Filed 03/05/19 Page 3 of 3
2018 FLORIDA LIMITED PARTNERSHIP ANNUAL REPORT                         FILED
DOCUMENT# A16000000237                                              Jan 14, 2018
                                                                  Secretary of State
Entity Name: LAW OFFICES OF MORTON &ASSOCIATES LLLP
                                                                   CC5279233917
Current Principal Place of Business:
246 WEST BROADWAY
NEW YORK, NY 10013


Current Mailing Address:
246 WEST BROADWAY
NEW YORK, NY 10013 US

FEI Number: 81.2657555                                                                                                       Certificate of Status Desired: No
Name and Address of Current Registered Agent:
MORTON, JONATHAN G
1601 HARRISON STREET
HOLLYWOOD, FL 33020 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.
SIGNATURE:
                                                                                                                                                                                   Date
                         Electronic Signature of Registered Agent

General Partner Detail
Document #
Name                  MORTON, JONATHAN G
Address                246 WEST BROADWAY
City-State-Zip:       NEW YORK NY 10013




                                                                                                                                                 have the same legal effect as if made under
 hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall
                                                                                                                                        Chapter 620, Florida Statutes; and that my name
oath; that 1 am a general partner o(the limited partnership or the receiver or trustee empowered to execute this repoR as required by
appears above, or on an attachment with all other like empowered.

                                                                                                                         PARTNER                                            01/14/2018
SIGNATURE: JONATHAN G MORTON
                        Electronic Signature of Signing General Partner Detail                                                                                                     Date
